         Case 1:17-cr-00398-ER Document 59 Filed 01/04/19 Page 1 of 1
                   LAW OFFICES OF ABE GEORGE, P.C.
                                  44 Wall Street, 2nd Floor
                                   New York, NY 10005
                            (P) 212-498-9803 (F) 646-558-7533
                               Email: abe@abegeorge.lawyer


January 4, 2019

Via ECF
The Honorable Edgardo Ramos
United States District Judge, S.D.N.Y.
40 Foley Square
New York, New York 10007


             Re:    U.S. v. Paul Dean, et. al., 1:17-cr-00398-ER,
                    Adjournment of Sentencing for Paul Dean

Dear Judge Ramos:

I represent Paul Dean in the above captioned matter. As the Court is aware, Mr. Dean
has previously pleaded guilty and was scheduled to be sentenced on January 17, 2018.

I write to ask the Court’s indulgence, to grant the defense one final adjournment for
sentencing. The Court had previously granted my last request because I was awaiting
supporting documentation and letters in support for my client. I finally have received all
the necessary documents but require more time to finish the Defense’s sentencing
memorandum.

AUSA Kimberly Ravener has been informed of the instant application and has consented
to an adjournment no longer than two weeks.




                                  Respectfully Submitted,

                                  Law Offices of Abe George, P.C.

                                  ___/s/ Abe George____________
                                  By: Abe George
                                  44 Wall Street, 2nd Floor
                                  New York, NY 10005
                                  (P) 212-498-9803
                                  (F) 646-558-7533
                                  E-mail: abe@abegeorge.lawyer


cc: All Parties by ECF
